Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eric E. Williams on 06/15/22

The application has been amended as follows: 

40. (Currently Amended) A hydrogel, 
(i) about 0.1 - 30 wt% of a composition comprising:
(a) 10 -75 wt% of at least one naturally-sourced thickening agent;
(b) 15 - 90 wt% of at least one liquid medium, wherein the liquid medium is an edible oil, glycerol, low molecular weight polyethylene glycol (PEG), or combination thereof; and
(c) at least one suspending agent,
wherein the composition consists of >85%, by weight, food-grade components; and
(ii) 70 - 99.9 wt% of water or an aqueous solution,
wherein the hydrogel is a water-enhancing, fire-suppressant, useful for fire- fighting, fire-suppression, and/or fire-prevention,
wherein the hydrogel does not comprise a thickening agent that is toxic, and
wherein the hydrogel does not comprise a thickening agent that is not biodegradable.

41. (Currently Amended) The hydrogel of claim 40, wherein the weight percentage of the 

42. (Currently Amended) The hydrogel of claim 41, wherein the weight percentage of the 

43. (Previously Presented) The hydrogel of claim 40, wherein the hydrogel's viscosity is 30 cP or greater when measured with a Viscolite 700 viscometer.

44-48. (Canceled)

49. (Currently Amended) The hydrogel of claim 40, wherein the composition comprises up to 10 wt% of said at least one suspending agent.

50. (Currently Amended) The hydrogel of claim 40, wherein the composition further comprises one or more additives.


51. (Previously Presented) The hydrogel of claim 50, wherein the one or more additives is a sodium salt, a magnesium salt, chitosan, epsilon polylysine, pectin, or a combination thereof.

52. (Previously Presented) The hydrogel of claim 51, wherein the sodium salt is sodium bicarbonate.

53. (Previously Presented) The hydrogel of claim 40, wherein the at least one thickening agent comprises a gum, a starch or a combination of a gum and a starch.

54. (Previously Presented) The hydrogel of claim 53, wherein the gum is guar gum, xanthan gum, sodium alginate, agar, locust bean gum, or a combination thereof.

55. (Previously Presented) The hydrogel of claim 53, wherein the starch is cornstarch, potato starch, tapioca, rice starch, or a combination thereof.

56. (Previously Presented) The hydrogel of claim 40, wherein the suspending agent is a surfactant, emulsifier or both.

57. (Previously Presented) The hydrogel of claim 40, wherein the suspending agent is lecithin, lysolecithin, polysorbate, sodium caseinate, monoglyceride, fatty acid, fatty alcohol, glycolipid, protein, or a combination thereof.

58. (Previously Presented) The hydrogel of claim 40, wherein each of said at least one liquid medium is an edible oil, and the edible oil is a nut oil, seed oil, plant oil, vegetable oil, canola oil, or combination thereof.

59. (Currently Amended) The hydrogel of claim 40, wherein the composition comprises xanthan gum, guar gum, cornstarch, and canola oil.

60. (Currently Amended) The hydrogel of claim 59, wherein the composition comprises:
15 - 25 wt% xanthan gum;
10 - 20 wt% guar gum;
10 - 20 wt% cornstarch; and
30 - 64 wt% canola oil.

61. (Previously Presented) The hydrogel of claim 40, wherein the aqueous solution comprises glycerol.

62. (Currently Amended) The hydrogel of claim 40, wherein the composition consists of >90%, by weight, biodegradable food-grade components.

63. (Currently Amended) A method of making a water-enhancing, fire- suppressing hydrogel comprising:
combining water or an aqueous solution with about 0.1 – 30 wt% of a composition comprising:
(a) 10 - 75 wt% of at least one naturally-sourced thickening agent;
(b) 15 - 90 wt% of at least one liquid medium, wherein the liquid medium is an edible oil, glycerol, low molecular weight polyethylene glycol (PEG), or combination thereof; and
(c) at least one suspending agent,
wherein the composition consists of >85%, by weight, food-grade components and wherein mixture of said composition with water or an aqueous solution forms a fire- suppressing, water-enhancing hydrogel; and
mixing the composition and aqueous solution to obtain an essentially homogeneous [gel.] hydrogel,
wherein the hydrogel does not comprise a thickening agent that is toxic, and
wherein the hydrogel does not comprise a thickening agent that is not biodegradable.

64. (Currently Amended) The method of claim 63, wherein the composition's weight percentage is from about 0.1 to about 10 wt%.

65. (Currently Amended) The method of claim 64, wherein the composition's weight percentage is from about 0.1 wt% to about 5 wt%.

66. (Canceled)

67. (Canceled)

68. (Previously Presented) The hydrogel of claim 40, wherein each of the at least one thickening agent, suspending agent and liquid medium is biodegradable.

69. (Previously Presented) The method of claim 63, wherein each of the at least one thickening agent, suspending agent and liquid medium is biodegradable.

70. (New) The hydrogel of claim 40, wherein the hydrogel does not comprise a liquid medium that is toxic, and wherein the hydrogel does not comprise a liquid medium that is not biodegradable.

71. (New) The hydrogel of claim 40, wherein the hydrogel does not comprise a suspending agent that is toxic, and wherein the hydrogel does not comprise a suspending agent that is not biodegradable.

The following is an examiner’s statement of reasons for allowance: 
Applicant filed and RCE with an amendment on 06/03/2022. Unfortunately applicant mistakenly filed a “clean copy” of the amendment without the required mark ups for the deletions and additions. As such, said amendment filed on 06/03/2022 was NOT ENTERED by the PTO but merely placed in the file. This meant that the pending claims were the claims set forth in applicant’s previously filed amendment of 11/17/2021. 
To correct this problem, the above examiner’s amendment contains all the required mark ups for the deletions and additions that should have been included in applicant’s amendment filed 06/03/2022 with the one exception, that independent method of making claim 63, has been further amended by the examiner to contain all the limitations of independent composition claim 40. Namely independent claim 63 has been further amended by the examiner to contain the following additional amendments: “with about 0.1 – 30 wt% of”, and “[gel.] hydrogel, wherein the hydrogel does not comprise a thickening agent that is toxic, and wherein the hydrogel does not comprise a thickening agent that is not biodegradable.”
By the above examiner’s amendment, all set forth claims are now deemed to be in condition for allowance. Specifically, the previously applied primary prior-art references to Palaikis et al. requires the presence of acrylic acid homopolymer salts which are not biodegradable thickening agents. The examiner further incorporates applicant’s arguments, as set forth in the REMARKS section of the NOT ENTERED amendment filed 06/03/2022, in his reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764